ATTORNEY GRIEVANCE COMMISSION                                                              *      IN THE
OF MARYLAND
                                                                                           *      COURT OF APPEALS

                                                                                           *      OF MARYLAND
v.
                                                                                           *      Misc. Docket AG No. 7

JEWEL M. HARMON                                                                            *      September Term, 2022


                                                                                   ORDER


                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Jewel M. Harmon, to suspend the Respondent from the practice

of law in Maryland for 60 days, stayed in favor of one year of probation with terms, it is this

22nd day of July, 2022


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jewel M.

Harmon, be suspended for 60 days for violation of Rules 1.1(b), 1.3(c), 1.16(a) and 8.4(d) of

the District of Columbia Rules of Professional Conduct; and it is further


                   ORDERED, that, the suspension be, and hereby is, STAYED in favor of one year of

probation with the terms contained in the Probation Agreement.




                                                                                       /s/ Matthew J. Fader
                                                                                            Chief Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                     2022-07-22 11:41-04:00



Suzanne C. Johnson, Clerk